Citation Nr: 0812025	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-19 905	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for bilateral plantar 
fasciitis.

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease and spondylolisthesis 
of the lumbar spine with limitation of motion.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1968, and from September 1990 to October 2000.  The veteran 
also served in the United States Army Reserves and the United 
States Naval Reserves. 

These matters come before the Board of Veterans' Appeals 
(Board) on merged appeal from a June 2003 RO decision, which 
assigned an evaluation of 10 percent for the veteran's 
service-connected degenerative disc disease and 
spondylolisthesis of the lumbar spine with limitation of 
motion, effective September 1, 2003, and a January 2004 RO 
decision, which denied a claim for service connection for 
hearing loss of the left ear and a claim for service 
connection for bilateral plantar fasciitis.

The Board notes that the evaluation of the veteran's service-
connected degenerative disc disease and spondylolisthesis of 
the lumbar spine with limitation of motion, was increased to 
20 percent disabling, effective September 1, 2003, in a May 
2005 rating decision.  Since the RO did not assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In January 2008, a video hearing was held before the 
undersigned Veterans Law Judge at the Denver, Colorado RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The claim of service connection for plantar fasciitis is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The veteran does not have current left ear hearing loss 
according to VA standards; left ear hearing loss was not 
manifested within one year of service separation

2.  The veteran's service-connected degenerative disc disease 
and spondylolisthesis of the lumbar spine with limitation of 
motion is manifested by no more than 49 degrees forward 
flexion, 20 degrees extension, 18 degrees left lateral 
flexion, 26 degrees right lateral flexion, 35 degrees left 
lateral rotation, and 30 degrees right lateral rotation, and 
complaints of muscle spasms.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss of the left ear be presumed to have been incurred 
therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent disabling for service-connected degenerative 
disc disease and spondylolisthesis of the lumbar spine with 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

VCAA letters dated in May 2003, September 2003, and February 
2007 fully satisfied the duty to notify provisions in regards 
to the veteran's claims for service connection.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The letters informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

In regards to the veteran's claim of an increased rating, a 
VCAA letter from February 2007 fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187; Pelegrini II.  In order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In February 2007, the RO sent the veteran a VCAA letter, 
which requested that the veteran provide evidence describing 
how his disability had worsened.  In addition, the veteran 
was questioned about his employment and daily life, in 
regards to his lumbar spine disability, during the course of 
the January 2004 and March 2007 examinations performed in 
association with this claim.  The veteran provided statements 
at these examinations in which he details the impact of his 
disability on his daily life.  The Board finds that the 
notice given, the questions directly asked, and the responses 
provided by the veteran show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  
As to the second element, the Board notes that the veteran is 
service connected for degenerative disc disease and 
spondylolisthesis of the lumbar spine with limitation of 
motion.  As will be discussed below, the veteran's disability 
is currently rated under 38 C.F.R. 4.71a.  While notification 
of the specific rating criteria was provided in the May 2005 
statement of the case (SOC), and not a specific 
preadjudicative notice letter, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in a March 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores.  See Sanders, supra.   
As to the fourth element, the February 2007 letter did 
provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of his claim.  
The Board finds that the third and fourth elements of 
Vazquez-Flores are satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

In addition, the Board notes that the veteran was given 
appropriate notice according to Dingess in a March 2006 
letter.  To the extent there was any error in such notice, 
since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned, in regards to these matters, 
are rendered moot.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In regards to the veteran's claim for an increased rating, 
the Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted and a disability rating and effective date were 
assigned in the February 2003 RO decision.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) on this issue is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  

With respect to the claim for a higher rating, and for 
service connection for hearing loss of the left ear, the 
Board also concludes VA's duty to assist has been satisfied.  
The veteran's available service, private, and VA medical 
records are in the file.  In addition, the Board notes that 
exhaustive efforts were made to find records of a Medical 
Evaluation Board (MEB).  However, in September 2007, a Formal 
Finding on the Unavailability of the Service Records 
indicated that no additional records were available. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  

The veteran was provided medical examinations for his alleged 
left ear hearing loss in October 2003, and for his 
degenerative disc disease and spondylolisthesis of the lumbar 
spine in January 2004 and March 2007.  The Board finds these 
examination reports to be thorough and consistent with 
contemporaneous VA and private treatment records.  In regards 
specifically to the veteran's claim for an increased rating, 
there is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Therefore, the 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2007).  The term "active military, naval, or air 
service" is defined to include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2007).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2007).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for hearing loss of the 
left ear.

The veteran alleges that he has hearing loss of the left ear 
as the result of his active duty service.  See Claim, May 
2003.  Specifically, he contends that he worked as a metal 
smith and was exposed to consistent noise during service.  
Id. 

Upon review, the entirety of the veteran's service medical 
records are absent any complaints, treatment, or diagnosis of 
left ear hearing loss, according to VA standards.  In 
addition, there is no indication in the medical evidence of 
record that the veteran had left ear hearing loss within one 
year of discharge from service, or that he has a current 
diagnosis of left ear hearing loss according to 38 C.F.R. 
§ 3.385.

An October 2003 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:


HERTZ




500
1000
2000
3000
4000
LEFT
15
10
10
35
35
Speech recognition ability was 96 percent for the left ear.  
The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for the left ear, as the auditory 
threshold did not reach a level of 40 decibels or greater for 
any of the frequencies, only two of the frequencies reached 
an auditory threshold level of 26 decibels or greater, and 
speech recognition ability was not less than 94 percent.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have a current left ear hearing 
loss disability; thus, there may be no service connection for 
this claimed disability on either a presumptive or direct 
basis.  

The Board acknowledges the veteran's assertions that he 
currently has hearing loss  of the left ear as the result of 
his active duty service.  See Claim, May 2003.  Certainly, 
the veteran can attest to factual matters of which he had 
first-hand knowledge, such as subjective complaints of 
trouble hearing.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise, and he cannot 
establish through lay reports alone that his hearing loss is 
of such severity as to meet the criteria of 38 C.F.R. 
§ 3.385.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
left ear hearing loss, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease and spondylolisthesis 
of the lumbar spine with limitation of motion.   

The veteran's degenerative disc disease and spondylolisthesis 
of the lumbar spine has been rated as 20 percent disabling, 
effective September 1, 2003, under Diagnostic Code 5243.  The 
veteran seeks a higher rating.

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

During the pendency of this appeal, VA amended the rating 
schedule for evaluating disabilities of the spine under 38 
C.F.R. § 4.71a.  These revisions, codified in Diagnostic 
Codes 5235 through 5243, became effective on September 26, 
2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 
2003);  See also 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007).  The new criteria include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine.  The Board is required to consider the 
claim in light of both the former and revised schedular 
rating criteria.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, both the 
old and the new regulations will be considered for the period 
after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g) (West 2002).

Diagnostic Code 5289, applicable prior to September 26, 2003, 
assigns a 40 percent evaluation for favorable ankylosis of 
the lumbar spine and a 50 percent evaluation for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2002). 

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of 
motion of the lumbar spine and a 20 percent evaluation for 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  A maximum 40 percent 
evaluation is assigned for severe limitation of motion.  

Diagnostic 5295, applicable prior to September 26, 2003, 
assigns a 10 percent rating for a lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295 
provides a maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6 (2007).  Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2007).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2007); see also Plate V.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  Id.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.

Under the Diagnostic Code 5243, effective September 26, 2003, 
a 10 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the past 12 
months; a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in January 2004.  At 
this examination, it was noted that the veteran complained of 
his back locking up, stiffness with almost no ability to 
stand completely upright, and back cramps.  His ranges of 
motion were recorded as follows: 49 degrees forward flexion, 
20 degrees extension, 18 degrees left lateral flexion, 26 
degrees right lateral flexion, 35 degrees left lateral 
rotation, and 30 degrees right lateral rotation.    

In March 2007, the veteran underwent another VA examination.  
At this examination, it was noted that the veteran's back 
pain had improved some since his last evaluation.  He still 
has stiffness at times, but does not have the severe pains he 
used to have.  It was also noted that he has back spasms 
approximately 3 times per week, lasting 1 hour to all day, as 
well as problems with repetitive bending/lack of endurance.  
His ranges of motion were recorded as follows: 60 degrees 
forward flexion, 20 degrees extension, 28 degrees left 
lateral flexion, 28 degrees right lateral flexion, 35 degrees 
left lateral rotation, and 35 degrees right lateral rotation.    

The Board notes that the most limited recorded measurement of 
forward flexion of the veteran's lumbar spine is 49 degrees.  
See VA examination, March 2007.  As a 30 percent rating based 
on limitation of forward flexion under the General Rating 
Formula for Diseases and Injuries of the Spine requires 
limitation of flexion of the lumbar spine to 30 degrees of 
less, the veteran's current 20 evaluation cannot be increased 
due to his limited range of flexion.  

In addition, the Board notes that the veteran has not been 
diagnosed with either favorable or unfavorable ankylosis of 
the entire thoracolumbar spine, or unfavorable ankylosis the 
entire spine.  Therefore, a higher rating may not be awarded 
on the basis of ankylosis either.  

In regards to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that the evidence of record does not demonstrate that 
the veteran has had any incapacitating episodes during the 
past 12 months due to his degenerative disc disease and 
spondylolisthesis of the lumbar spine.  Therefore, an 
increased rating cannot be assigned under the current Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a (2007).

As mentioned above, the Board is required to consider the 
veteran's claim in light of both the former and revised 
schedular rating criteria.  In regards to applying Diagnostic 
Code 5289, as applicable prior to September 26, 2003, the 
veteran, as mentioned above, does not have favorable or 
unfavorable ankylosis of the lumbar spine.  Therefore, an 
increased rating is not warranted under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002). 

In regards to applying Diagnostic Code 5292, applicable prior 
to September 26, 2003, the Board acknowledges that the 
veteran has limitation of motion of the lumbar spine.  
However, there is no indication in the evidence of record 
that the veteran's limitation of motion of the lumbar spine 
has reached the level of being severe in nature.  The Board 
finds that the results from the March 2007 VA examination 
show that the veteran's range of motion is appropriately 
rated under the General Formula for Diseases and Injuries of 
the Spine with his current 20 percent rating, which also 
contemplates moderate limitation of motion under DC 5292.  As 
such, a 30 percent rating is not warranted under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

In regards to applying Diagnostic Code 5295, applicable prior 
to September 26, 2003, the claims folder contains no evidence 
that the veteran has suffered a severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Therefore, an increased rating is not warranted 
under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

There are no other relevant diagnostic code sections for 
consideration in rating the current severity of the veteran's 
degenerative disc disease and spondylolisthesis of the lumbar 
spine. 

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions of muscle spasms and stiffness.  See 
hearing transcript, January 2008; VA examination report, 
March 2007.  In order to warrant a higher evaluation through 
consideration of these provisions, the record would have to 
contain some objective evidence of additional functional 
impairment due to such factors as pain and fatigability.  No 
such objective evidence has been submitted.  In fact, the 
physician at the March 2007 VA examination specifically 
stated that the veteran's pain has decreased since his last 
evaluation and noted that he continues to do daily 
activities, with some limitation due to stiffness.  
Therefore, the Board finds that the veteran is adequately 
compensated for his symptoms under the General Rating Formula 
for Diseases and Injuries of the Spine at an evaluation of 20 
percent disabling.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease and spondylolisthesis 
of the lumbar spine with limitation of motion is denied.   


REMAND

The veteran also contends that he has bilateral plantar 
fasciitis as the result of his active duty service.  See 
Claim, May 2003.  

At the outset of this discussion, the Board notes that the 
veteran was treated for foot problems during his second 
period of active duty.  Specifically, the veteran was treated 
for complaints of foot pain in December 1993.  In addition, 
service medical records from December 1996 reflect that he 
was treated for foot pain and was specifically noted to have 
plantar fasciitis.  A radiographic examination report from 
March 1999 reflects that focal activity in the right mid-foot 
is likely degenerative.  In April 1999, he was noted as 
having foot pain and prolonged periods of numbness of the 
right foot. 

At an October 2003 VA examination, the examiner noted the 
veteran's complaints of foot pain and found the left foot to 
be mildly tender at the fifth metatarsal joint, but she 
concluded that there was insufficient clinical evidence for 
diagnosis of bilateral plantar fasciitis.  In a private 
treatment record from August 2005, the examining physician 
noted the veteran's complaints of arch pain due to combat 
boots he recently worn for training.  See K.E.B., M.D. 
treatment records, August 2005.  The private physician stated 
that the veteran's symptoms consistent with plantar fasciitis 
were likely secondary to increased use of suboptimal 
footwear.  Id.  At a subsequent October 2007 VA examination, 
the physician found that the veteran had minimal symptoms at 
present that were consistent with a diagnosis of mild chronic 
plantar fasciitis.  However, noting that the veteran had not 
sought definitive care, the physician concluded that he could 
not relate the veteran's current foot complaints to an 
isolated episode of plantar fasciitis while on active duty in 
1996.  He went on to state that the numerous years of no 
symptoms would argue that the prior condition resolved and 
his current complaints stemming from 2005 are a new, 
unrelated disorder.  

Although the October 2007 VA examiner found the current 
plantar fasciitis to be unrelated to the complaints noted on 
active duty, the examiner also found that the current 
disorder may be related to the 2005 episode.  As noted, that 
2005 episode reportedly began during a period of training.  
Specifically, the veteran indicated that he had been wearing 
combat boots for six weeks, and that his feet began to hurt, 
and had continued to hurt over a week after the training had 
ended.

As noted, service connection may be granted for disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  Service 
connection may also be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training, or for injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

In this case, the veteran reported that his complaints of 
foot pain immediately following a 2005 period of training 
that last six weeks, and a VA examiner recently related his 
current diagnosis to that episode.  However, while exhaustive 
attempts were made to obtain the report of his medical 
evaluation board, no attempt was made to verify whether the 
veteran did, in fact, service on active or inactive duty for 
training in July or August 2005, and, if so, the length of 
that training.  In light of the findings of the October 2007 
VA examiner, the Board finds that an attempt should be made 
to verify whether any training occurred during that period.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must contact the appropriate 
service department offices and all 
appropriate U.S. Army personal records 
repositories and obtain documentation 
which sets forth the exact dates of the 
appellant's service, including all 
periods of active duty, active duty for 
training and/or inactive duty for 
training between 2000 and 2006.  In 
particular, the RO should obtain 
verification as to any dates of training 
in July 2005 and/or August 2005. 

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for plantar fasciitis 
on the merits, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the appellant and 
his representative an appropriate 
supplemental SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


